Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.         The drawings filed on November 8, 2019 are accepted by the Examiner.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	The Claims filed on November 8, 2019 have been amended as follows:
     7.	The method of Claim 5, wherein:
the redundancy tracking software is executed within an operating system user space; and
the driver is executed within an operating system kernel.

     8.  The method of Claim 5, further comprising:
executing a redundant copy of the application at the second device; and
switching the second device into a primary mode of operation in response to the first device going offline, the redundant copy of the application at the second device using the copy of the memory space.

9 

     At claim 11 Replace 10

     At claim 12 Replace 11

     At claim 13 Replace 12

Allowable Subject Matter
5.         Claims 1-20 are allowed.  

REASONS FOR ALLOWANCE
6.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Benveniste et al., (Patent No. 7,103,722), teaches constraining cache line replacement that processes a cache miss in a computer system.  Selective enablement of the constraining process is based on a free space memory condition of a memory associated with cache memory.
     Next, the prior art of record, Alexander et al. (Patent No. 8,495,301), teaches a cache can include a context victim table (CVT) for storing scatter-gather list contexts from evicted cache entries and also allows for pre-fetching of SGL elements from Scatter-Gather Lists (SGL).
          Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “the driver committing the cached changes to a copy of the memory space of the application in order to cause the copy of the memory space of the application to match the memory space of the application” and “creating in a buffer a change set identifying the one or more changes being made to the copy of the memory space of the application; and transmitting the change set from the buffer to the second device in order to synchronize an additional copy of the memory space of the application at the second device” as recited in independent claim 1 and similarly recited in independent claim 10.

     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Alexander et al. (Patent No. 8,176,252) teaches DMA address translation scheme and cache with modified scatter gather element including sg list and descriptor tables.
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571) 272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 13, 2021